JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the *2brief filed by appellant. See Fed. R.App. P. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed March 20, 2014 be affirmed. The question whether and when to initiate a prosecution is committed to the discretion of the Attorney General, see Powell v. Katzenbach, 359 F.2d 234, 234 (D.C.Cir.1965) (per curiam), and clemency decisions are entrusted to the sole discretion of the President, see United States v. Pollard, 416 F.3d 48, 57 (D.C.Cir.2005). As a result, appellant’s request for mandamus relief was properly denied.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.